UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8087


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID PEREZ-GARCIA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Lyle E. Strom, Senior
District Judge. (3:01-cr-00036-RLV-1; 3:04-cv-00429-LES)


Submitted:    March 17, 2009                 Decided:   March 20, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Perez-Garcia, Appellant Pro Se.    Gretchen C.F. Shappert,
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David     Perez-Garcia          seeks       to     appeal         the     district

court’s order construing his Fed. R. Civ. P. 15(c)(2) motion as

a successive 28 U.S.C.A. § 2255 (West Supp. 2008) motion and

denying relief.          The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate        of    appealability.                   28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent    “a    substantial          showing        of    the    denial          of    a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)           (2006).              A

prisoner        satisfies       this        standard        by      demonstrating                that

reasonable       jurists       would       find    that     any      assessment             of     the

constitutional         claims    by    the    district         court      is    debatable             or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We have

independently reviewed the record and conclude that Perez-Garcia

has not made the requisite showing.                            Accordingly, we deny a

certificate       of    appealability          and     dismiss           the    appeal.               We

dispense      with     oral     argument          because      the       facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                       DISMISSED

                                              2